DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 22, 2021.  Claim 1 was amended; and claim 16 was added.  Thus, claims 1-16 are pending. 

Claim Objections
Claim 16 objected to because of the following informalities:
Regarding claim 16, lines 9-12 of claim 16 which recite the element of “deriving bale-arrangement-data and including the bale-arrangement-data in the bale-pick-up-data…” appear to be center-justified on the claims sheet, contrary to standard U.S. Patent practice.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
determining bale-pick-up-data based on the bale-location-data and the bale-property-data; and deriving bale-arrangement-data and including the bale-arrangement-data in the bale-pick-up-data, wherein the bale-pick-up-data is associated with an operation to pick up the bales from the field, and the bale-arrangement-data is representative of how the bales should be arranged when each bale is picked up.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 16.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is an apparatus claim.  Likewise, claim 16 is a process claim.  
Under Step 2A, prong 1, claim 1, as well as claim 16, is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determining bale-pick-up-data…”  (See pg. 3 ln 20, to pg. 5, ln 5, of the instant specification), and “deriving bale-arrangement-data…”  (See, for example, pg. 8 ln 34, to pg. 9, ln 15, of the instant specification).
Similar limitations comprise the abstract ideas of Claim 16.
What remains of the claimed system is a controller, which is set forth at a highly generic level, and generic data receiving steps (receiving bale-location-data representative, and receiving bale-property-data).  Claim 1 additionally recites a generic data processing step (wherein the bale-pick-up-data is associated with an operation to pick up the bales from the field…), each of which is set forth at a highly generic level.
What remains of the claimed method is merely at least one processor, and obtaining sensor readings from a sensor array included with an object…” (See pg. 3 ln 20, to pg. 5, ln 5, of the instant specification), which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the bale-pick-up-data. 
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps which are an insignificant extra-solution activities, and a generic processor, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on November 24, 2021 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 are not persuasive.  
Applicants’ argue (Remarks pg. 6) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1, as well as claim 16, is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determining bale-pick-up-data…”  (See pg. 3 ln 20, to pg. 5, ln 5, of the instant specification), and “deriving bale-arrangement-data…”  (See, for example, pg. 8 ln 34, to pg. 9, ln 15, of the instant specification).
Similar limitations comprise the abstract ideas of Claim 16.
What remains of the claimed system is a controller, which is set forth at a highly generic level, and generic data receiving steps (receiving bale-location-data representative, and receiving bale-property-data).  Claim 1 additionally recites a generic data processing step (wherein the bale-pick-up-data is associated with an operation to pick up the bales from the field…), each of which is set forth at a highly generic level.
What remains of the claimed method is merely at least one processor, and obtaining sensor readings from a sensor array included with an object…” (See pg. 3 ln 20, to pg. 5, ln 5, of the instant specification), which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the bale-pick-up-data. 
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps which are an insignificant extra-solution activities, and a generic processor, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claim 16, and dependent claims 2-15, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864